DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Nov 18, 2021 in response to the Non-Final Office Action mailed on Oct 5, 2021, regarding application number 16/729,398. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-5, 8-18 and 21-24 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Nov 18, 2021 has been entered. Applicant’s Remarks filed on Nov 18, 2021 have been considered as follows.
Based on the Amendments to the Specification, the objections previously set forth are withdrawn.
Based on the Amendments to the Claims, the 112(a) rejections, 112(b) rejections and Claim Interpretations previously set forth are withdrawn. However, new 112(a) rejections are entered to address the amendments.



Specification
The disclosure is objected to because of the following informalities: 
There is no antecedence or support for the term “conductive coil” (see, also, 112(a) and 112(b) rejections).
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 8-18 and 21-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim(s) 1 and 17 has/have been amended to recite “a conductive coil”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of “conductive coil” has been found. The specification supports the recitation of a ‘voice coil’ or ‘a coil made of conductive material’, but not “conductive coil” as recited in the instant claims. The examiner notes that ‘conductive coil’ can encompass a coil that is made of conductive material, but also encompasses a coil with a conductive coating on a material that is not inherently conductive among other interpretations that are not envisioned within the specification. Thus, the limitations of Claim(s) 1 and 17 are considered new matter. The examiner notes that amending to instead recite the language in the specification (i.e. ‘voice coil’ or ‘a coil made of conductive material’) would overcome this rejection. 

Claim(s) 2-5, 8-16, 18 and 21-24 is/are rejected by virtue of dependency on Claim(s) 1 and 17 as applicable. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(s) 1-5, 8-18 and 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim(s) 1 and 17, the recitation “conductive coil” is unclear. It is unclear what the structure of a ‘conductive coil’ is intended to be as there is no support in the Specification for the term. Further, given the lack of support in the Specification, it is unclear what Applicant envisioned as falling within the scope of the term  (i.e. metes and bounds of the limitation). As the examiner found no instance nor description of ‘conductive coil’ in the specification, the examiner will interpret this limitation as describing a ‘coil made of conductive material’ (see also 112(a) rejections section). 

Claim(s) 2-5, 8-16, 18 and 21-24 is/are rejected by virtue of dependency on Claim(s) 1 and 17 as applicable.

Regarding Claim(s) 1 and 17, the recitation “one or more magnets generating magnetic field components with opposite field directions” is unclear. Can a single magnet generate an ‘opposing magnetic field component’ and, if so, which are the ‘opposite’ magnetic field components?

Claim(s) 2-5, 8-16, 18 and 21-24 is/are rejected by virtue of dependency on Claim(s) 1 and 17 as applicable.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 8, 11-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346, already of record) in view of Black et al (Basics of Voice Coil Actuators, PCIM, 1993, ACM-Magnetics Website, pp. 44-46, see attached document) and in further view of Ward et al (US 2017/0248508).

Regarding Claim 1, Foster teaches a device for separating biological entities in a fluid sample (see Foster: “MEMS-based cell sorter”, Abstract) comprising: 
an input channel formed in a substrate and having an exit (see Foster: “microfabricated fluidic channels 120”, [0031]; [0031]-[0038]; Fig 1-2); 
a first output channel formed in said substrate and having a first entrance fluidically connected to said exit (see Foster: “waste output channel 140”, [0031]; [0031]-[0038]; Fig 1-2); 
a second output channel formed in said substrate and having a second entrance fluidically connected to said exit (see Foster: “microfabricated fluidic channels 122”, [0031]; [0031]-[0038]; Fig 1-2);
an optical detector configured to identify said biological entities flowing through said input channel (see Foster: “Laser interrogation region 200 is the portion of the microfluidic passageway in which an illuminating or interrogating laser is directed on the target particle, in order to distinguish it from the other constituents of the fluid sample”, [0035]; [0031]-[0038]; Fig 1-2); 
an actuator including 
a magnetic material (see Foster: “MEMS chip sorter 10… valve 10”, [0039]; “In order to make the movable member 110 responsive to such an electromagnetic force, it may have a magnetically permeable material inlaid into movable valve 110. The extent of this inlaid magnetic material 116 may be just inside the edge of the outline of the movable member 110 as shown by the dashed lines in FIGS. 1 and 2”, [0040]; [0031]-[0038]; Fig 1-2; the examiner notes that chip sorter 10 includes part 110 which allows for se lection of the path) and 
a magnet (see Foster: “force-generating apparatus 400 may be an electromagnet”, [0039])  
and a selector gate attached to said actuator and operable to deflect said biological entities from said input channel to either said first or second output channel (see Foster: “Microfabricated member 110 is fabricated and moves in a path parallel or within this plane”, [0031]; [0031]-[0038]; Fig 1-2);  
and wherein said magnetic material and said selector gate move when an electric current is applied to said conductive coil (see Foster: “force generating 
Foster describes the magnetic material. 
Foster does not describe the magnetic material being “a conductive coil having one or more turns”. 
However, Black teaches art analogous to the field of actuators, particularly the basics of voice coil actuators (see Black: Page 44, left column, first paragraph; Title). Black teaches that voice coils (i.e. a conductive coil) can be used to generate a force that is proportional to the current carried in the coil when said current is created by an external magnetic field, with voice coil actuators are able to produce motion in a system, further teaching that one can flatten a voice coil actuator to obtain a rotational effect (see Black: Page 44 entirety, to Page 45, left column, first partial paragraph; Page 45, left column, second full paragraph). Thus, Black teaches an equivalent material for generating rotational motion in a system.
It would have been obvious to one skilled in the art before the filing date of the invention to exchange the magnetic material of Foster to be a flattened voice coil (i.e. a conductive coil) as suggested by Black, because Black teaches that flattened voice coils provide for rotational motion in a system (see Black: Page 44 entirety, to Page 45, left column, first partial paragraph; Page 45, left column, second full paragraph). 

Modified Foster describes the use of a magnet. 
Modified Foster does not describe using “one or more magnets generating magnetic field components with opposite field directions”.

It would have been obvious to one skilled in the art before the filing date of the invention to exchange the magnet of modified Foster with the switch comprising a dual permanent magnet system of Ward, because Ward teaches that the switch can be configured to control the position of actuator (see Ward: Fig 4A-4F; [0212]; [0374] the examiner notes that the magnets in Fig 4F of Ward are arranged to generate opposing magnetic fields).
Note: Claim(s) 2-5 and 8-16 contain a large amount of functional language (i.e. “moves…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	Regarding Claim 4, modified Foster teaches all the limitations as applied to Claim 1 and further teaches wherein said selector gate moves in a first direction along an arc path to a first position that deflects said biological entities to said first output channel with continued application of a first current to said conductive coil, and wherein said selector gate moves in a second direction, opposite said first direction, along said arc path to a second position that deflects said biological entities to said second output channel with continued application of a 

	Regarding Claim 5, modified Foster teaches all the limitations as applied to Claim 1 and further teaches wherein said substrate comprises one of glass, plastic or silicon (see Foster: “movable member 110 and microfabricated fluidic channels 120, 122 and 140 may be formed on the surface of a suitable substrate, such as a silicon substrate”, [0034]). 

Regarding Claim 8, modified Foster teaches all the limitations as applied to Claim 1 and further teaches wherein conductive coil has a flate geometry and lies on a planar surface of said actuator (see modification of Claim 1, flat voice coil; the examiner notes that placing a flat coil in the system of the combination of Claim 1 would result in the conductive coil being on a planar surface of the actuator).

	Regarding Claim 11, modified Foster teaches all the limitations as applied to Claim 1 and further teaches wherein said optical detector comprises at least one optical illuminator and at least one optical sensor (see Foster: “the laser interrogation region 200 that was shown in FIGS. 1 and 2. The optical axis of the detection/collection optics 2100 and the laser source 2400 may be collinear, at least over a portion of the optical path”, [0047]; Fig 1-3). 


Modified Foster does not explicitly teach that the channel has a rectangular cross section. 
However, based on the above teachings, where Foster teaches that it is necessary that the geometry of the channel should be modified to fit the task at hand, it would have been well within the skill of one of ordinary skill in the art to have made the channel shape of any shape, including making the channel have a rectangular cross section. Further, the courts have held that a prima facie case of obviousness exists as to changes in shape if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the shape of the fluid channel to modified Foster to be of any shape, including making the channel have a rectangular cross section, as Foster teaches that the geometry of the channel can be designed to minimize trapping of air bubbles and agglomeration of cellular material, while optimizing for fluid properties (see Foster: [0094]).

	Regarding Claim 14, modified Foster teaches all the limitations as applied to Claim 1. Modified Foster teaches one of the channels being orthogonal to the rest (see Foster: [0031]; [0033]).
Modified Foster does not explicitly teach ‘wherein said input channel and said first and second output channels like in a same plane in said substrate’. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel arrangement of modified Foster to have all channels be in the same plane as shown by Ward, because Ward shows this as a valid option for arranging channels in a particle sorting system showing that the arrangement is functional and suggesting a reasonable expectation of success in using said arrangement (see Ward: Fig 4A-4E).

	Regarding Claim 16, modified Foster teaches all the limitations as applied to Claim 1 and further teaches wherein said one or more magnets comprise a permanent magnet (see modification of Claim 1).


Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346, already of record) in view of Black et al (Basics of Voice Coil Actuators, PCIM, 1993, ACM-Magnetics Website, pp. 44-46, see attached document) and in further view of Ward et al (US 2017/0248508) in view of Foster II et al (US 2012/0190104, already of record).

	Regarding Claim 2, modified Foster teaches all the limitations as applied to Claim 1. Modified Foster teaches a rotational movement for the moving piece in response to the external 
	Modified Foster does not teach wherein “said selector gate moves in a first direction along a linear path to a first position that deflects said biological entities to said first output channel with continued application of a first current to said conductive coil and wherein said selector gate moves in a second direction, opposite to said first direction, along said linear path to a second position that deflects said biological entities to said second output channel with continued application of a second current, opposite to said first current, to said conductive coil”. 
	 However, Foster II teaches the analogous art of a MEMS bases system for particle sorting (see Foster II: Abstract). Foster II teaches a moving piece that moves to sort the particles into one of two channels and teaches that the motion for sorting particles can be either rotational or linear depending on how the movable structure is attached (see Foster II: [0045]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the rotationally moving structure of modified Foster to be one that moves linearly as taught by Foster II, because Foster II teaches that the choice between rotational or linear movement is a design choice based on how the movable structure is attached to the rest of the system (see Foster II: [0045]).

Regarding Claim 18, modified Foster teaches all the limitations as applied to Claim 17. Modified Foster teaches a rotational movement for the moving piece in response to the external stimulus (i.e. electromagnet) (see Foster: “force generating apparatus 400 may include coils 
	Modified Foster does not teach wherein “said path selector moves in a first direction along a linear path to a first position that enables said first passageway to fluidically connect said exit to said first entrance with continued application of a first current to said conductive coil and wherein said path selector moves in a second direction, opposite to said first direction, along said linear path to a second position that enables said second passageway to fluidically connect said exit to said second entrance channel with continued application of a second current, opposite to said first current, to said conductive coil”. 
	However, Foster II teaches the analogous art of a MEMS based system for particle sorting (see Foster II: Abstract). Foster II teaches a moving piece that moves to sort the particles into one of two channels and teaches that the motion for sorting particles can be either rotational or linear depending on how the movable structure is attached (see Foster II: [0045]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the rotationally moving structure of modified Foster to be one that moves linearly as taught by Foster II, because Foster II teaches that the choice between rotational or linear movement is a design choice based on how the movable structure is attached to the rest of the system (see Foster II: [0045]).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346, already of record) in view of Black et al (Basics of Voice Coil Actuators, .

	Regarding Claim 3, modified Foster teaches all the limitations as applied to Claim 1. Modified Foster teaches the conductive coil (see Claim 1).
	Modified Foster does not teach that the conductive coil comprises one of gold, copper or silver. 
	However, Prakash teaches the analogous art of a MEMS based system for the manipulation of micro to nanoliter fluid volumes (see Prakash: Abstract; [0002]). Prakash teaches that electrically conductive material lines can be made of copper, gold or graphite to provide additional external control by the user since applying a voltage difference across these lines results in an electric current which generates local magnetic fields (see Prakash: [0042]). Thus, Prakash teaches that conductive materials, such as a conductive coil, can be made of these materials.
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the electrically conductive material lines of modified Foster to be made of copper or gold as described by Prakash, because Prakash teaches that these materials provide for additional external control by the user since applying a voltage difference across these lines results in an electric current which generates local magnetic fields (see Prakash: [0042]).


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346, already of record) in view of Black et al (Basics of Voice Coil Actuators, PCIM, 1993, ACM-Magnetics Website, pp. 44-46, see attached document) and in further view of Ward et al (US 2017/0248508) in view of Daridon (US 2004/0229349, already of record).

	Regarding Claim 9, modified Foster teaches all the limitations as applied to Claim 1. 
Modified Foster does not teach a position sensor in the substrate to determine the position of the moving portion by detecting the position of the conductive coil (the examiner notes that the recitation of “detects position of said one or more loops of conductive line” is a functional recitation that does not add further structure to the position detector).
	However, Daridon teaches the analogous art of microfluidic structures (see Daridon: Abstract). Daridon further teaches that features can be added to microfluidic systems to allow for control and/or measurement of events, and states that features to be detected by such regulatory, control and/or sensing mechanisms include microprocessors and microelectronics capable of detecting whether there a feature of the microfluidic system is in a distinctive position within said system (see Daridon: [0124]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Foster to include microprocessors and microelectronics capable of detecting whether there a feature of the microfluidic system is in a distinctive position within said system as suggested by Daridon, because Daridon teaches that features can be added to microfluidic systems to allow for control and/or measurement of events within said system (see Daridon: [0124]). Daridon teaches that microfluidics components may be fabricated separately, joined together or modified as appropriate (see Daridon: [0132]). The examiner notes that Daridon teaches the additional features being included in the system and teaches them being made as separate or joined (i.e. integral) features, which is interpreted as Daridon describing that the features can be part of the substrate or extraneous to the substrate. The examiner also notes that as the feature of Daridon teaches detecting a position, the structure of the prior art is deemed to be capable of the functional language. 

. 


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346, already of record) in view of Black et al (Basics of Voice Coil Actuators, PCIM, 1993, ACM-Magnetics Website, pp. 44-46, see attached document) and in further view of Ward et al (US 2017/0248508) in view of Johnson et al (US 2015/0140545, already of record).
	
Regarding Claim 13, modified Foster teaches all the limitations as applied to Claim 1. 
	Modified Foster does not describe springs attached to the actuator and providing electrical connections. 
	However, Johnson teaches the analogous art of an actuator for use in particle sorting systems (see Johnson: Abstract). Johnson teaches that springs can be coupled on either side of the actuator and a source to provide electrical connections (see Johnson: [0055]; [0057]; [0058]; Fig 9-10). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the actuator of modified Foster to include springs between the actuator and the electrical source as taught in Johnson, because Johnson teaches that this structure and .


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346, already of record) in view of Black et al (Basics of Voice Coil Actuators, PCIM, 1993, ACM-Magnetics Website, pp. 44-46, see attached document), Ward et al (US 2017/0248508) and in further view of Ward II et al (US 2017/0038288, already of record).

Regarding Claim 15, modified Foster teaches all the limitations as applied to Claim 1. Modified Foster teaches optical interrogation of the particles in the sample (see Claim 1). 
	Modified Foster does not describe aligning the particles in the sample using acoustic standing waves prior to optical interrogation. 
	However, Ward II teaches the analogous art of acoustic cytometry (see Ward II: Abstract; [0008]-[0009]). Ward II teaches that particles in a sample can be acoustically focused into specific locations within a channel to offer both controllable flow and high particle analysis rates without resorting to highly concentrated samples (see Ward II: [0009]). Ward II also teaches that the preferred manner of focusing particles into a single file line is by using an acoustic standing wave field (see Ward II: [0034]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Foster to include an acoustic standing wave focusing structure as described by Ward II, because Ward II describes that a sample can be acoustically focused into specific locations within a channel to offer both controllable flow and high particle analysis rates without resorting to highly concentrated samples (see Ward II: [0009]).


(s) 17 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 2015/0367346, already of record) in view of Black et al (Basics of Voice Coil Actuators, PCIM, 1993, ACM-Magnetics Website, pp. 44-46, see attached document) and in further view of Ward et al (US 2017/0248508) and of Foster 817 (US 2015/0093817).

Regarding Claim 17, Foster teaches a device for separating biological entities in a fluid sample (see Foster: “MEMS-based cell sorter”, Abstract) comprising: 
an input channel formed in a substrate and having an exit (see Foster: “microfabricated fluidic channels 120”, [0031]; [0031]-[0038]; Fig 1-2); 
a first output channel formed in said substrate and having a first entrance fluidically connected to said exit (see Foster: “waste output channel 140”, [0031]; [0031]-[0038]; Fig 1-2); 
a second output channel formed in said substrate and having a second entrance fluidically connected to said exit (see Foster: “microfabricated fluidic channels 122”, [0031]; [0031]-[0038]; Fig 1-2);
an optical detector configured to identify said biological entities flowing through said input channel (see Foster: “Laser interrogation region 200 is the portion of the microfluidic passageway in which an illuminating or interrogating laser is directed on the target particle, in order to distinguish it from the other constituents of the fluid sample”, [0035]; [0031]-[0038]; Fig 1-2); 
an actuator including 
a magnetic material (see Foster: “MEMS chip sorter 10… valve 10”, [0039]; “In order to make the movable member 110 responsive to such an electromagnetic force, it may have a magnetically permeable material inlaid into movable valve 110. The extent of this inlaid magnetic material 
a magnet (see Foster: “force-generating apparatus 400 may be an electromagnet”, [0039])  
a path selector attached to said actuator (see Foster: “Microfabricated member 110 is fabricated and moves in a path parallel or within this plane”, [0031]; [0031]-[0038]; Fig 1-2; the examiner notes that the mechanism defines a path towards the waste outlet and one that, when active, defines a path towards the second channel);  
and wherein said magnetic material and said path selector move when an electric current is applied to said conductive coil (see Foster: “force generating apparatus 400 may include coils which generate a magnetic field, which then interacts with the movable member 110… movable member 110 responsive to such an electromagnetic force”; [0040]; Fig 1-2; the examiner notes that this limitation is a functional limitation that does not describe structure that is addressed by the description in Foster).
Foster describes the magnetic material. 
Foster does not describe the magnetic material being “a conductive coil having one or more turns”. 
However, Black teaches art analogous to the field of actuators, particularly the basics of voice coil actuators (see Black: Page 44, left column, first paragraph; Title). Black teaches that voice coils (i.e. a conductive coil) can be used to generate a force that is proportional to the current carried in the coil when said current is created by an external magnetic field, with voice coil actuators are able to produce motion in a system, further teaching that one can flatten a 
It would have been obvious to one skilled in the art before the filing date of the invention to exchange the magnetic material of Foster to be a flattened voice coil (i.e. a conductive coil) as suggested by Black, because Black teaches that flattened voice coils provide for rotational motion in a system (see Black: Page 44 entirety, to Page 45, left column, first partial paragraph; Page 45, left column, second full paragraph). 

Modified Foster describes the use of a magnet. 
Modified Foster does not describe using “one or more magnets generating magnetic field components with opposite field directions”.
However, Ward teaches the analogous art of acoustic cytometry (see Ward: Abstract; [0008]-[0009]). Ward teaches an arrangement for a magnetic actuation system in which an actuator attached to a selector gate is actuated by use of a switch comprising a dual magnet system, where the magnets are arranged to generate opposing fields, and where the switch can be configured to control the position of actuator (see Ward: Fig 4A-4F; [0212]; [0374] the examiner notes that the magnets in Fig 4F of Ward are arranged to generate opposing magnetic fields). Ward also teaches that the magnets can be permanent magnets (see Ward: [0159]). Thus, Ward teaches a functional arrangement for an actuator attached to a selector gate that is actuated by use of opposite field directions. 
It would have been obvious to one skilled in the art before the filing date of the invention to exchange the magnet of modified Foster with the switch comprising a dual permanent magnet system of Ward, because Ward teaches that the switch can be configured to control the position of actuator (see Ward: Fig 4A-4F; [0212]; [0374] the examiner notes that the magnets in Fig 4F of Ward are arranged to generate opposing magnetic fields).

Modified Foster describes the selector and actuator, with the first and second entrances in the device (see above). 
Modified Foster does not describe using “and including first and second passageways embedded in said path selector, said first and second passageways fluidically connecting said exit to said first and second entrances, respectively”.
However, Foster 817 teaches the analogous art of a particle sorting system (see Foster: Abstract). Foster 817 teaches that an arrangement for a particle sorting system in which dual position manipulation can be achieved by providing two paths within the selector section to provide an additional sorting position by providing more than one output to the system (see Foster 817: [0025]; [0063]; Fig 9-10). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the path selector of modified Foster to contain two paths within the selector section as taught by Foster 817, because Foster 817 teaches that this arrangement provides for an additional sorting position by providing more than one output to the system (see Foster 817: [0025]; [0063]; Fig 9-10). The examiner notes that the resulting structure has first and second paths that connect to first and second entrances of the respectively sorting outlets, meeting the claim limitation.
Note: Claim(s) 18 and 21-24 contain a large amount of functional language (i.e. “moves…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
Regarding Claim 21, modified Foster teaches all the limitations as applied to Claim 17 and further teaches wherein conductive coil has a flate geometry and lies on a planar surface of 

	Regarding Claim 22, modified Foster teaches all the limitations as applied to Claim 17 and further teaches wherein said one or more magnets comprise a permanent magnet (see modification of Claim 17). 
	
Regarding Claim 23, modified Foster teaches all the limitations as applied to Claim 17 and further teaches wherein said path selector rotates in a first direction to a first position that enables said first passageway to fluidically connect said exit to said entrance with continues application of a first current to said conductive coil and wherein said path selector rotates in a second direction, opposite to said first direction, to a second position that enables said second passageway to fluidically connect said exit to said second entrance with continued application of a second current, opposite to said first current, to said conductive coil (see Foster: “force generating apparatus 400 may include coils which generate a magnetic field, which then interacts with the movable member 110… movable member 110 responsive to such an electromagnetic force”; [0040]; Fig 1-2; “force-generating apparatus may also be electrostatic, piezoelectric, or some other means to exert a force on movable member 110, causing it to move from a first position (FIG. 1) to a second position (FIG. 2)”, [0039]; Fig 1-2; the examiner notes that the figures represent the actuator moving along an arc in response to external stimulus as it rotates in place).

Regarding Claim 24, modified Foster teaches all the limitations as applied to Claim 23. Foster teaches the multiple channels within the moving structure (see Foster: “Microfabricated member 110 is fabricated and moves in a path parallel or within this plane”, [0031]; [0031]-
	Modified Foster does not explicitly teach “further comprising: a third output channel formed in said substrate and having a third entrance; and a fourth output channel formed in said substrate and having a fourth entrance, wherein said path selector further includes third and fourth passageways embedded in said path selector, said third and fourth passageways fluidically connecting said exit to said third and fourth entrances, respectively”. 
	However, based on the above teachings, where Foster teaches a plurality of channels in the selector structure, it would have been well within the skill of one of ordinary skill in the art to further include additional channels, such as four total channels, as this would have resulted in expected outcomes and advantages, namely the ability to sort the particles into any number of channels. Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the moving selector structure of modified Foster to comprise a plurality of channels, including making the structure have a total of four channels, as this would have resulted in expected outcomes and advantages, namely the ability to sort the particles into any number of channels, including at least four channels.

Response to Arguments
Applicant's Arguments, filed on Nov 18, 2021, towards the previous prior art rejections on Page(s) 10-17 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798